*364On the Merits.
Blanchard, J.
Plaintiffs brought suit against defendant, accompanied by attachment and garnishment proceedings.
Defendant took a rule to dissolve the attachment on several grounds, among them that the attachment bond is illegal, insufficient, •and not such as the law requires, and that the surety thereon is not •such as the law contemplates.
From a judgment dissolving the attachment plaintiffs appeal.
'The attachment bond is signed by Bayne & Onorato, as principals, and by T. L. Bayne as surety.
The “T. L. Bayne ” who signs as surety is one of the partners of •the firm of Bayne & Onorato.
The question presented is: Can an individual member of a copartnership become surety on an attachment bond executed by his firm as principal? Is he such security as the law contemplates on a bond •of that character?
It is shown that the firm name was signed to the bond by Onorato, the junior member, while Bayne, the senior, signed it as surety in his individual capacity.
Because Onorato, and not Bayne, signed the name of the firm to the bond as principal, can make no difference.
If Bayne, individually, were legally competent as surety, he would be so even though he himself had already signed the firm name as principal.
It is claimed that Bayne & Onorato are an ordinary, and not a ■commercial, partnership, and from this it is contended that as each partner is bound only for his share of the obligation of his bond, that is to say, for one-half thereof, nothing prevents one of the partners from becoming surety for his copartner to the extent of the latter’s .liability on the bond.
While, from the testimony found in the record touching the character of the business done by the firm, we are by no means satisfied ■this partnership is to be classed merely as an ordinary one, in our ■appreciation of the question under consideration it makes no difference whether the obligation of the partners on the attachment bond ■be solidary, or each for his share only.
.Bayne & Onorato — the two as one principal, whether viewed as *365ordinary or commercial partners — are required by law to give as surety on their attachment bond “ one good and solvent person.” While it is true, in a sense, that a partnership is a legal entity, distinct from the individual members, comprising it, there can be no doubt that its several members, as well as the partnership itself, must be viewed as principals on an attachment bond signed in the firm name for the purpose of taking out an attachment at the suit of the firm.
And the extent of the individual liability of its members for the obligations of the partnership does not affect this.
Mr. Bayne, then, is a principal in the attachment obligation. He is bound on the bond in that character. How can he be both principal and surety at one and the same time in the same obligation and for the same liability?
In this connection the view that would make of this partnership a-third person in its relationship to the individual members thereof is a mistaken one.
If we admit that Bayne & Onorato are an ordinary partnership, and that Bayne’s liability on the bond is that of ordinary partner only, would the case be different? Conceding that he is a competent surety for the part of the obligation for which Onorato is bound, then we would have a surety for one-half of the bond only. There is no surety as to Bayne’s part, and the bond would not meet the requirement of the statute, which stipulates that it must be for a sum equal to that which the creditor claims. This means, of course, that the suretyship of the bond must cover the whole amount for which the bond calls-If it be given for only one-half, the bond fails to measure up to the legal standard.
The very definition of suretyship is that it is an accessory promise by which a person binds himself for another already bound. C. C. 3035.
What other has bound himself for Bayne on this attachment bond? What suretyship has he for the obligation of the bond, whether the whole of it or part of it, resting upon him as principal? None whatever.
We hold, therefore, that Bayne, one of the partners in the creditor firm suing out the attachment, is to be viewed as a principal in the attachment bond, and, being such, could not become surety on the *366same bond. As he was the only security, the bond is not such as the law contemplates and the attachment was rightfully dissolved. Judgment affirmed.
Breaux, J., dissenting.